LEONARD, Judge,
delivered the opinion of the court.
It is our duty to interpret the deeds of parties so as to .execute their intentions, if we can do so consistently with the rules of law. The words of this grant are “ to Mary White and her bodily issue, and no way else,” “ to have and to hold to her and her bodily issue forever,” and then the deed proceeds to declare that “ the express meaning and intent of this instrument is that the above named negro slaves are to remain with and be kept in the possession of Mary White for and during her natural life; and after her death, they, with their increase, are to be equally divided between the heirs and issue of the body of the said Mary, any thing to the contrary herein contained notwithstanding.” The intention of the father to give a life interest to his daughter, with the remainder to her children upon her death, is manifest; and, indeed, is declared in almost so many words upon the face of the instrument itself. This is a lawful limitation of personal property; and we know of no rule of law that requires us in such transactions to look to the form of the expression and disregard the substance. The judgment must be affirmed.